Case 2:21-cv-02427-TLP-cgc Document 16 Filed 08/17/21 Page 1 of 3                          PageID 21




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

 NEAL HYNEMAN, on behalf of himself                    CIVIL ACTION NO.
 and all others similarly situated,                    2:21-cv-02427-TLP-cg

                         Plaintiff
 Versus

 AUTOZONE, INC.,

                         Defendant

                   MOTION TO DISMISS CLASS ACTION COMPLAINT

        Defendant AutoZoners, LLC (“AutoZone”), incorrectly referred to in the Class Action

Complaint as AutoZone, Inc., by and through undersigned counsel, pursuant to Federal Rule of

Civil Procedure 12(b)(6), respectfully moves this Honorable Court to dismiss Plaintiff’s frequency

of wage payment claim pertaining to an alleged violation of New York Labor Law Article 6, §

191.

        Dismissal of Plaintiff’s claims is warranted because the Complaint is essentially a copycat

of another putative class action complaint filed six months earlier in the United States District

Court for the Eastern District of New York, Keith Confusione and Randolph Brannigan, on behalf

of themselves and all others similarly situated v. AutoZoners, LLC, Case no.: 2:21-cv-00001-JMA-

AYS, involving similar, if not identical, parties and issues; therefore, pursuant to the “first to file”

rule, Plaintiff’s Complaint should be dismissed. In the alternative, Plaintiff’s Complaint should

be dismissed because his § 191 claims fails as a matter of law given that the New York Labor Law

does not provide a private right of action for wages that are fully paid albeit not on a weekly basis.

Thus, Plaintiff’s claims should be dismissed, with prejudice, at Plaintiff’s cost.




{M1835620.1}                                       1
Case 2:21-cv-02427-TLP-cgc Document 16 Filed 08/17/21 Page 2 of 3         PageID 22




Dated: August 17, 2021             Respectfully submitted,


                                   /s/ Christopher M. Myatt
                                   Christopher Myatt, Esq.
                                   BPR No.: 024629
                                   Martin, Tate, Morrow & Marston, P.C.
                                   International Place, Tower II
                                   6410 Poplar Avenue, Suite 1000
                                   Memphis, TN 38119
                                   Telephone: 901-522-9000
                                   Facsimile: 901-527-3746
                                   Email: cmyatt@martintate.com

                                   And

                                   Laurie M. Riley
                                   Florida Bar No.: 657751
                                   (Application for admission Pro Hac Vice will be
                                   forthcoming)
                                   Jones Walker LLP
                                   201 South Biscayne Boulevard, Suite 2600
                                   Miami, FL 33131
                                   Telephone: 305-679-5728
                                   Facsimile: 305-679-5816
                                   Email: lriley@joneswalker.com

                                   And

                                   Tracy E. Kern, Esq.
                                   Louisiana Bar No.: 20246
                                   (Application for admission Pro Hac Vice will be
                                   forthcoming)
                                   Jones walker LLP
                                   201 st. Charles Avenue, 47th Floor
                                   New Orleans, LA 70170
                                   Telephone: 504-582-8134
                                   Facsimile: 504-589-8134
                                   Email: tkern@joneswalker.com

                                   Counsel for Defendant




{M1835620.1}                          2
Case 2:21-cv-02427-TLP-cgc Document 16 Filed 08/17/21 Page 3 of 3                       PageID 23




                                 CERTIFICATE OF SERVICE

        I certify that on this 17th day of August, 2021, a true and correct copy of the foregoing

pleading was filed electronically with the Clerk of Court of the United States District Court for the

Western District of Tennessee by using the CM/ECF system.


                                              /s/ Christopher M. Myatt
                                              Christopher Myatt




{M1835620.1}                                      3
